                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON


SANDY DAVIS,                     )
                                 )
     Plaintiff,                  )               Case No.
                                 )           5:17-cv-399-JMH
v.                               )
                                 )                 JUDGMENT
                                 )
NANCY A. BERRYHILL, ACTING       )
COMMISSIONER OF SOCIAL           )
SECURITY                         )
                                 )
     Defendant.

                               ***
     In accordance with the Court’s Memorandum Order and Opinion

entered contemporaneously herewith, Rule 58 of the Federal Rules

of Civil Procedure, and pursuant to 42 U.S.C. § 405(g), IT IS

ORDERED as follows:

     (1) The decision of the Commissioner is REVERSED and

           this matter is REMANDED to the Social Security

           Administration;

     (2)   All deadlines and scheduled proceedings are CONTINUED

           GENERALLY;

     (3)   All remaining claims for relief or pending motions

           are DENIED AS MOOT;

     (4) This matter shall be DISMISSED AND STRICKEN FROM THE

           ACTIVE DOCKET; and

     (5) This Order is FINAL AND APPEALABLE and THERE IS NO
     JUST CAUSE FOR DELAY.

This the 1st day of November, 2018.
